Order entered October 26, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01139-CR

                      OLATUNDE ANTONIO ADEPEGBA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-80446-2015

                                            ORDER
        The Court has before it the October 21, 2015 request by the Collin County District Clerk

for a ten-day extension of time to file the clerk’s record to ensure the appeal “has not been

dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d).” We note that we have not

received the trial court’s certification of appellant’s right to appeal. The judgment forwarded to

this Court, however, reflects that appellant was tried by a jury on his not guilty plea and that his

punishment was also assessed by the jury. Accordingly, we GRANT the extension request as

follows.

       We ORDER the trial court to prepare and file with the Collin County District Clerk,

within TEN DAYS of the date of this order, a certification of appellant’s right to appeal that
accurately reflects the trial court proceedings. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State,

420 S.W.3d 803 (Tex. Crim. App. 2013).

       We ORDER the Collin County District Clerk to file the clerk’s record in this appeal

within TWENTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to the Honorable Chris Oldner,

Presiding Judge, 416th Judicial District Court; Andrea Stroh Thompson, Collin County District

Clerk; and to counsel for all parties.

                                                     /s/    LANA MYERS
                                                            JUSTICE